Order entered July 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01100-CV

                                BARRY H. WELLS, Appellant

                                               V.

                                   MARC R. MAY, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02600-2012

                                           ORDER
       Appellant’s July 6, 2015 motion to copy a trial exhibit is GRANTED. The Clerk of the

Court is directed to make a copy of the CD containing the audio recording of the deposition of

Gregory Nicholas, and mail it to counsel for appellant.


                                                      /s/   ADA BROWN
                                                            JUSTICE